Citation Nr: 1422217	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified during a hearing before the undersigned.  

The Virtual VA paperless claims processing system contains a rating decision  dated in July 2013 granting service connection for lung cancer and VA treatment records dated from June 2013 to July 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with esophageal cancer in January 2010.  He contends that his esophageal cancer is related to his active duty service, specifically his exposure to herbicides in Vietnam.  The Veteran's military personnel records confirm his service in the Republic of Vietnam.  The Board therefore concedes exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Although the Veteran was afforded a VA examination in April 2010, the report did not discuss the relationship between herbicide/Agent Orange exposure and the Veteran's esophageal cancer.  The Board notes that esophageal cancer is not one of the presumptive diseases that result from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  Accordingly, the file should be returned to the VA examiner who conducted the April 2010 examination, or a different examiner if that examiner is no longer available, to request an opinion regarding the relationship between herbicide exposure and the Veteran's esophageal cancer.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Have the same examiner who conducted the April 
2010 VA examination review the file, including the evidence added to the file since April 2010.  If the April 2010 examiner is not available, have another VA examiner review all of the evidence.  If the examiner believes it is necessary, provide the Veteran an examination to ascertain the nature and etiology of the Veteran's esophageal cancer.  The claims file and a copy of this REMAND should be made available to the examiner in conjunction with the opinion and/or examination.  All necessary testing should be conducted.  A complete rationale must be provided for any opinion offered.

The examiner is asked to prepare an addendum opinion addressing whether it is at least as likely as not (50 percent probability), the Veteran's esophageal cancer is related to herbicide exposure or otherwise related to service. 

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development that would facilitate rendering the opinion should be specified.

3.   After the development has been completed, adjudicate 
	the claim.  If the benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



